Name: 2012/71/EU: Council Decision of 23Ã January 2012 on the position to be taken by the European Union within the EU-Chile Special Committee on Customs Cooperation and Rules of Origin relating to Annex III to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, concerning the definition of the concept of originating products and methods of administrative cooperation
 Type: Decision
 Subject Matter: executive power and public service;  trade;  tariff policy;  America;  European construction;  international trade
 Date Published: 2012-02-08

 8.2.2012 EN Official Journal of the European Union L 35/2 COUNCIL DECISION of 23 January 2012 on the position to be taken by the European Union within the EU-Chile Special Committee on Customs Cooperation and Rules of Origin relating to Annex III to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, concerning the definition of the concept of originating products and methods of administrative cooperation (2012/71/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first paragraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Preferential rules of origin are essential for the correct functioning of the free trade agreements between the European Union and its trading partners, including Chile. The Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1) (Association Agreement), was signed on 18 November 2002. (2) Annex III to the Association Agreement defines the concept of originating products and methods of administrative cooperation. It entered into force on 1 February 2003. (3) Explanatory Notes to Annex III  which provide customs authorities with clear guidelines on the practical application of that Annex  have been in force since 1 January 2004. (4) The Association Agreement aims, inter alia, under Article 58 thereof, at eliminating customs duties on products originating in one Party and exported to the other Party, by referring to the rules of origin laid down in Annex III to that Agreement. That Annex refers, in Article 36(2) thereof, to the customs territory of the Community. (5) The position to be taken by the Union within the EU-Chile Special Committee on Customs Cooperation and Rules of Origin should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union within the EU-Chile Special Committee on Customs Cooperation and Rules of Origin relating to Annex III to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, concerning the definition of the concept of originating products and methods of administrative cooperation, shall be based on the draft Decision of that EU-Chile Special Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 23 January 2012. For the Council The President M. GJERSKOV (1) OJ L 352, 30.12.2002, p. 3. DECISION No ¦/201_ OF THE EU  CHILE SPECIAL COMMITTEE ON CUSTOMS COOPERATION AND RULES OF ORIGIN of relating to Annex III to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, concerning the definition of the concept of originating products and methods of administrative cooperation THE SPECIAL COMMITTEE, Having regard to the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1) (Association Agreement), signed on 18 November 2002, and in particular to the terms customs territory of the Community in Article 36(2) of Annex III thereof on the definition of the concept of originating products and methods of administrative cooperation, Whereas: (1) Annex III to the Association Agreement sets out the rules of origin for the products originating in the territories of the Parties to that Agreement. (2) Annex III to the Association Agreement refers to the term Community in its text. (3) For the purposes of Annex III to the Association Agreement, it is appropriate to define the terms Community and customs territory of the Community in order to ensure the correct territorial application of that Annex by means of an Explanatory Note thereto, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 36(2) of Annex III to the Association Agreement, the terms customs territory of the Community shall cover the customs territory of the European Community (now the European Union) as indicated in Article 3(1) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2), without prejudice to any future amendment or repeal of existing legislation. This Explanatory Note to Annex III shall be without prejudice to Title VII on Ceuta and Melilla of that Annex. Article 2 For the purposes of Annex III to the Association Agreement, the term Community means the customs territory of the European Community (now the European Union) as referred to in Article 1 of this Decision. Article 3 This Decision shall enter into force sixty days after the date on which the last Party has notified that its internal requirements concerning the implementation of this Decision have been fulfilled. Done at ¦, For the Special Committee The President (1) OJ L 352, 30.12.2002, p. 3. (2) OJ L 302, 19.10.1992, p. 1.